The rehearing in this case was granted without restriction. However, the court did so largely because the evidence given by defendant's medical expert witnesses was inadvertently omitted from the record by the clerk in preparing it for this court. The omitted evidence bore upon the question of the extent and duration of plaintiff's injuries and their possible effect upon his ability in the future to do the work in which he had been engaged prior to being injured. By agreement of counsel, the record has been supplemented by the omitted testimony in the form of a letter signed by the physicians, which, it was agreed, should be considered by the court in lieu of their evidence under oath.
All phases of the case have again been earnestly *Page 332 
argued and briefed by defendants' learned counsel, and we have again considered and studied this voluminous record out of a desire to correct any errors in our judgment, if any could be discovered. The testimony of all the witnesses, and there are many, has again been read in connection with the forceful, though critical, brief of defendants' counsel on rehearing, and we turn from our labor feeling that, as far as is humanly possible, this case has been given due consideration, and that our former judgment is correct.
For the reasons assigned herein, the judgment heretofore rendered by us is reinstated and made the final decree of this court.